Citation Nr: 0931855	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD), status-post heart attack, 
including as secondary to gastroesophageal reflux (GERD) and 
gastritis and due to chemical exposure. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970 and from June 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran's August 2005 claim was for a heart attack 
secondary to GERD and hypertension.  The RO denied service 
connection for a heart attack in January 2006.  In June 2006, 
the Veteran claimed service connection for a heart condition 
related to exposure to chemical agents in the Gulf War.  In 
July 2007, the RO denied service connection for CAD, status-
post heart attack claimed as secondary to GERD and gastritis 
and due to chemical exposure.  The Board finds that the 
Veteran is essentially claiming two etiological theories for 
the same disability, a heart condition.  A claim for the same 
disability premised on two separate and distinct theories is 
the same claim, not a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the 
Veteran's June 2006 claim must be considered as one to reopen 
as reflected in the characterization of the issue above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO adjudicated the claim on a de novo basis.  The Board 
finds that its consideration of the claim on the basis of 
whether new and material evidence has been submitted would 
prejudice the Veteran because he has not been provided 
pertinent laws and regulations regarding claims to reopen.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Further, with regard to claims to reopen, a claimant must be 
notified of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to the underlying claim.  Kent v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice must 
describe what evidence would be needed to substantiate the 
elements found insufficient to establish the underlying claim 
in the previous denial.  Such notice has not been provided to 
the Veteran.  

Therefore, to avoid any prejudice to the Veteran, the Board 
must remand this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on 
the issue of reopening a prior final 
decision of service connection for CAD, 
to include the criteria for reopening a 
previously denied claim, the criteria for 
establishing service connection, and 
information concerning why the claim was 
previously denied.  

2.  After completion of the foregoing 
and taking any appropriate action, 
adjudicate the claim of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
CAD, including as secondary to GERD and 
gastritis and chemical exposure.  If any 
benefit on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case that includes the laws and 
regulations pertinent to claims to 
reopen and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




